Citation Nr: 0919572	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation in excess of 
30 percent for chronic bronchitis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  For the entire period of increased rating claim, service-
connected chronic bronchitis has not been manifested by FEV-1 
of 40 to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, 
DLCO (SB) of 40 to 55-percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for service-connected chronic bronchitis are not met for any 
period of increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6600 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1).

For an increased-compensation claim, the provisions of 38 
U.S.C.A. § 5103(a) require, at a minimum, that VA notify the 
veteran that, to substantiate a claim, he or she must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the VA 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, such as competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

In this case, the RO provided VCAA notice in a July 2006 
letter.  The Veteran was notified of what evidence was 
required to substantiate his claim for an increased chronic 
bronchitis evaluation.  The letter informed him of what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance VA could provide the Veteran 
in obtaining evidence from other agencies.  Finally, the 
letter notified the Veteran that he may submit any evidence 
that his service-connected disability increased in severity.  
The Veteran was told he could submit medical or lay evidence 
to substantiate his claim and provided specific examples for 
such evidence.  This information was provided to the Veteran 
prior to the initial adjudication of his claim.

In addition, in a June 2008 letter, the Veteran was also 
provided with specific information regarding the measurements 
required to prevail in his claim, including include how 
disability evaluations and effective dates are assigned.  The 
claim was then readjudicated in August 2008, after notice was 
provided.  Furthermore, the Veteran has submitted statements 
which show he has an understanding of how his disability is 
evaluated.  In his notice of disagreement, received in August 
2007, he complained of VA's reliance upon pulmonary function 
test results after he took medication in not giving him a 
higher rating.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  This duty to 
assist contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim for increased rating.  38 C.F.R. § 3.159(c)(4).  
The Board finds that VA has met the duty to assist the 
Veteran in the development of this claim.  VA obtained VA 
treatment records identified by the Veteran, and provided the 
Veteran with a VA compensation examination, which examination 
results address the criteria needed to evaluate the service-
connected disability.  The Board concludes the case is ready 
for adjudication.

Increased Rating Analysis

Service connection for bronchial asthma was awarded in a 
February 1946 rating decision and assigned a 30 percent 
evaluation, effective November 7, 1945.  The Veteran has 
remained at the 30 percent evaluation since that time.  In a 
July 1981 rating decision, the RO recharacterized the 
disability as chronic bronchitis with minimal obstruction.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505, 510 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b).

The Veteran's service-connected disability is evaluated under 
Diagnostic Code 6600, which provides ratings for bronchitis.  
Under Diagnostic Code 6600, when a pulmonary function test 
shows Forced Expiratory Volume at one second (FEV-1) of 71 to 
80 percent predicted, FEV-1/Forced vital capacity (FVC) of 71 
to 80 percent predicted, or Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
of 66 to 80 percent predicted, a 10 percent rating is 
warranted.  FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 
56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted 
warrants a 30 percent rating.  FEV-1 of 40 to 55-percent 
predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 
55-percent predicted, or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit) warrants a 60 
percent rating.  FEV-1 less than 40 percent of predicted 
value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 
40-percent predicted, maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), episode(s) of acute 
respiratory failure, or requires outpatient oxygen therapy 
warrants a 100 percent rating.  38 C.F.R. § 4.97.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for chronic bronchitis.  
The Veteran's service-connected disability is evaluated based 
upon pulmonary function test results.  A July 2003 pulmonary 
function test shows an FEV-1 of 64.6 percent predicted, an 
FVC of 71.3 percent predicted, and a DLCO (SB) of 67.8 
percent predicted.  Following a pulmonary function test in 
August 2006, the examiner stated the Veteran had a "normal" 
FVC and a "mildly reduced" FEV-1.  He noted there was no 
significant change in either value after bronchodilator.  The 
VA examiner concluded the test showed mild obstructive 
ventilatory defect, and noted the August 2006 results were 
similar to the July 2003 results.  None of the clinical 
findings in the pulmonary function test results establish 
chronic bronchitis that is more than 30 percent disabling 
under Diagnostic Code 6600.  In fact, some of the clinical 
findings would warrant only a 10 percent evaluation.

The Board notes that the specific numbers of the August 2006 
pulmonary function test results are not in the record.  The 
Board does not find that the Veteran has been prejudiced by 
this because a medical professional has interpreted the 
August 2006 results as showing a normal FVC and a mildly 
reduced FEV-1 and interpreted the results as showing a "mild 
obstructive ventilatory defect."  Additionally, the VA 
examiner noted that the results of the August 2006 pulmonary 
function test were "similar" to the July 2003 results, 
which numbers are of record (and show that the FVC and DLCO-
SB would establish a disability that is no more than 
10 percent disabling).  To remand for the Veteran to undergo 
a new pulmonary function test would serve no purpose and 
delay consideration of the Veteran's claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  It is significant that, 
although the Veteran has requested an increased rating, he 
has not made any allegation that his underlying disability 
has worsened during the appeal.

The Board is aware of the Veteran's expressed frustration 
with the testing and how it should not be based on the 
pulmonary function test findings after taking medication.  
The regulations require that the evaluation be based upon 
post-bronchodilator results.  See 38 C.F.R. § 4.96(d) (2008).  
Nevertheless, in this case, the physician noted that there 
was no significant change in pre- and post-bronchodilator 
values in the August 2006 pulmonary function test.  Thus, it 
appears that the pre-bronchodilator results would not have 
provided a basis to grant an evaluation in excess of 
30 percent.  

The Veteran has expressed that he loses his breath after 
climbing one flight of stairs.  First, the 30 percent 
evaluation contemplates a moderate disability, which the 
Board finds contemplates moderate shortness of breath.  
Additionally, it must be noted that in the August 2006 
examination report, the examiner stated that the Veteran's 
pulmonary function test also showed a component of "fixed 
obstruction and [chronic obstructive pulmonary disease] from 
cigarette smoking."  Thus, the Veteran has other factors 
that impact his breathing that are not part of the service-
connected disability. 

The clinical findings preponderate against entitlement to an 
evaluation in excess of 30 percent for chronic bronchitis for 
any period of the increased rating claim.  Hence, the 
Veteran's claim for an increased rating is denied.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 C.F.R. § 5107; 38 C.F.R. § 4.3.  

Additionally, the Board concludes the Veteran's disability 
picture has not been rendered unusual or exceptional in 
nature as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of an extra-
schedular evaluation for the disability at issue.  38 C.F.R. 
§ 3.321(b)(1).  The evidence does not demonstrate that the 
Veteran's chronic bronchitis has resulted in any marked 
interference with employment, or required frequent periods of 
hospitalization.  The 


current schedular criteria adequately compensate the Veteran 
for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for referral for 
consideration of extraschedular rating.


ORDER

An evaluation in excess of 30 percent for chronic bronchitis 
is denied.


_____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


